DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 11/04/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending and examined below. 

Drawings

2.	The drawings filed on 11/04/2019 have been accepted and considered by the Examiner. 

Priority

3.	The Applicants priority to Korean Patent Application # 10-2019-0015728, filed on February 11, 2019, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 1-12 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gadd (U.S. Patent Application Publication # 2005/0033582 A1).

With regards to claim 1, Gadd teaches a dialogue system comprising  5a storage configured to store a parameter tree including at least one parameter used for performing an action (Figures 1 and 8 along with para 162, teaches a dialog system including storage devices for storing parameter sets); 

a speech input device configured to receive speech from a user (Figure 1, element 18, show speech input device in the form of a mobile telephone. Para 195, teaches user speech input); 

an input processor configured to apply a natural language understanding algorithm to the received speech to generate a speech recognition result (Paragraphs 33-35, teach speech recognition system); 

10a dialogue manager configured to determine an action corresponding to the received speech based on the speech recognition result, retrieve a parameter tree corresponding to the action from the storage, and determine additional information needed to perform the action based on the retrieved parameter tree (Para 38, teaches waiting for parameter names with values to be returned by the automatic speech recognition system and representing user input speech; matching the user input parameter manes with all empty parameters in a parameter set associated with the detected phrase which do not have a value and populating empty parameters with appropriate values from the user input speech; checking whether all parameters in the set have a value and, if not, playing to the user a prompt to elicit a response for the next parameter without a value; and when all parameters in the set have a value, marking the phrase as complete. Para 88, teaches a dialog manager);

and a result processor configured to generate a dialogue response for requesting 15the additional information (Para 198, teaches an example system dialog response requesting additional information).

claim 2, Gadd teaches the dialogue system of claim 1, wherein the dialogue manager obtains a parameter value for at least one parameter included in the parameter tree from the speech recognition result, fills at least one 20parameter included in the parameter tree based on the obtained parameter value, and determines information on a parameter that is not filled with the parameter value as the additional information (In addition to the above teachings of para 38, paragraphs 49-51, further teach dialogue comprising one or more inter-linked nodes each representing an action, wherein at least one said node has one or more associated parameter that is dynamically modifiable, e.g. during run-time, while the user is interacting with the spoken language interface mechanism. By enabling parameters to be dynamically modifiable, for example, in dependence upon the historical state of the said one or more associated parameter and/or any other dynamically modifiable parameter, this aspect of the invention enables the design of a spoken language interface mechanism that can understand and may respond to non-directed dialogues. The development tool comprises an application design tool that may provide one or more parameter associated with a node that has an initial default value or plurality of default values).

With regards to claims 11-12, these are method claims for the corresponding apparatus claims 1-2. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 11-12 are 

With regards to claim 21, this is a computer recording medium (CRM) claim for the corresponding apparatus claim 1. These two claims are related as CRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claim 21 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

Allowable Subject Matter

5.	Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, alone or in combination, does not currently suggest or teach the invention as outlined in these claims. The Examiner shall outline more detailed reasons for allowance as and when the Application proceeds to allowability.

Conclusion

6.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Gruber (U.S. Patent Application Publication # 2013/0304758 A1), Cooper (U.S. Patent Application Publication # 2004/0225650 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)